IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DEBORAH                              No. 69836
                EDWARDS, DECEASED.

                CARL DEAN EDWARDS,
                                Appellant,
                                                                          FILED
                                  V S.                                     MAR 1 1 2016
                UNKNOWN                                                   TRA8   n. LIN EMAN
                                           Respondent.                              R




                                         ORDER DISMISSING APPEAL
                            This is a pro se appeal from an order denying a motion to
                transport an inmate and denying a petition for letters of administration to
                issue. Eighth Judicial District Court, Clark County; Gloria Sturman,
                Judge.
                            Our review of the documents submitted to this court pursuant
                to NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of
                appeal appears to be prematurely filed under NEAP 4(a) because it
                appears that it was filed before the entry of a final written judgment, and
                is therefore of no effect.    See NRAP 4(a)(1); Rust v. Clark Cty. School
                District, 103 Nev. 686, 747 P.2d 1380 (1987). Accordingly, we conclude
                that we lack jurisdiction over this appeal, and we
                            ORDER this appeal DISMISSED.




SUPREME COURT
     OF
   NEVADA


(0) 1947A   e
                                                                                     R?
                      cc: Hon. Gloria Sturman, District Judge
                           Carl Dean Edwards
                           Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(0) 1947.9    411S0
                                                        2